                                                                      UNITED STATES DISTRICT COURT
                                                                      MIDDLE DISTRICT OF FLORIDA
                                                                      FORT MYERS DIVISION


FRANCISCO GUTIERREZ,

        Plaintiff,

v.
                                                                      CASE NO. ________________
PERFORMANCE TRANSPORTATION,
LLC, a Foreign Corporation; and KEITH                                 (Hendry County Circuit Court
HAROLD SMITH, an individual,                                          Case No. 19000817CAAXMX)

        Defendants.


                                           NOTICE OF REMOVAL

        Defendant Keith Harold Smith ("Smith") with the consent of Defendant Performance

Transportation LLC ("Performance"), removes this action from the Circuit Court of the Twentieth

Judicial Circuit in and for Hendry County, Florida to the Fort Myers Division of the United States

District Court for the Middle District of Florida, on the basis of diversity jurisdiction and states:

                                              Grounds for Removal

        1.        This action arises from a February 1, 2018, motor vehicle accident near Clewiston

in Hendry County, Florida involving a Performance tractor-trailer driven by Smith and an

automobile driven by Gutierrez.

        2.        On November, 22, 2019, Gutierrez filed suit against Performance and Smith in

Gutierrez v. Performance Transportation, LLC, et al., Case No. 19000817CAAXMX in the Circuit

Court of the Twentieth Judicial Circuit in and for Hendry County, Florida. [Complaint, attached

as Exhibit "1"].




     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
        3.        Gutierrez alleges he suffered "significant injuries" in the collision. [Complaint ¶13].

These injuries include "significant bodily injury, pain and suffering, disability, physical

impairment, disfigurement, mental anguish, inconvenience, and loss of the capacity for enjoyment

of life experienced in the past and to be experienced in the future." [Complaint ¶17].

        4.        Gutierrez previously made a demand to Defendants for $10 million as a result of

his alleged injuries from the accident. [March 4, 2019, Demand Letter, attached as Exhibit "2"].

He chiefly contends he needs a shoulder rotator cuff arthroplasty and continues to suffer cervical

pain. Defendants dispute Gutierrez's damages, if any, and causation of same, but Gutierrez

contends that the amount in controversy in this case exceeds $75,000.

        5.        Five months later, Gutierrez, again, demanded $10 million from Defendants as a

result of his alleged injuries from the accident. [August 26, 2019, Demand Letter, attached as

Exhibit "3"]. This second demand contained medical documents pertaining to surgery on the issues

identified in the March demand letter. Defendants dispute Gutierrez's damages, if any, and

causation of same, but Gutierrez contends that the amount in controversy in this case exceeds

$75,000.

        6.        Gutierrez is a citizen of Florida.

        7.        Smith is a citizen of South Carolina.

        8.        According to public records readily available, Performance is not a citizen of

Florida.

        9.        Performance consents to the removal of this action.

        10.       Smith has paid the applicable filing fee along with the filing of this Notice of

Removal.




     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
        11.       A complete copy of all process, pleadings, and orders served on Defendants in the

underlying action are filed along with this Notice of Removal as required by 28 U.S.C. §1446(a).

[State Court File, attached as Exhibit "4"].

        12.       This Court embraces the Circuit Court of the Twentieth Judicial Circuit in and for

Hendry, County, Florida—the forum in which the removed action was pending. 28 U.S.C.

§1446(d).

        13.       Smith will served a copy of this Notice on Gutierrez and promptly file a copy of

the Notice of Removal in the underlying removed action.

        14.       By filing this Notice of Removal, Defendants do not waive any defense available

to them, including but not limited to insufficiency of process, personal jurisdiction, venue, or any

other defense.

                                              Memorandum of Law

        Removal of this action is appropriate. Under 28 U.S.C. § 1441(a), “any civil action brought

in a State court of which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United States for the district

and division embracing the place where such action is pending.” This Court has original diversity

jurisdiction because this is a civil action involving citizens of different states where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs. 28 U.S.C. §

1332(a).

        There is complete diversity of citizenship among Gutierrez and Defendants. See

Strawbridge v. Curtiss, 3 Cranch 267, 7 U.S. 267 (1806). Gutierrez is a citizen of Florida.

[Complaint ¶1]. Smith is a citizen of South Carolina. [Complaint ¶3; Return of Service]. See Miss.

Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) ("For adults, domicile is established

by physical presence in a place in connection with a certain state of mind concerning one's intent



     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
to remain there."). According to public records readily available, Performance is not a citizen of

Florida. 28 U.S.C. §1332(c)(1) ("[A] corporation shall be deemed to be a citizen of every State

and foreign state by which it has been incorporated and of the State or foreign state where it has

its principal place of business[.]") There is complete diversity of citizenship.

        The amount in controversy exceeds the jurisdictional requirement for removal under

diversity jurisdiction. This Court has diversity jurisdiction "where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs[.]" Where the complaint does

not demand a specific amount of damages, removal is proper if the removing defendant can

establish that the amount in controversy exceeds the jurisdictional amount. Williams v. Best Buy

Co., Inc., 269 F.3d 1316, 1319 (11th Cir. 2001). Here, Gutierrez alleges "[t]he amount in

controversy exceeds $15,000.00, absent attorney's fees, costs and interest." [Complaint ¶5]. His

presuit demand contends he needs shoulder surgery, and has significant and permanent neck and

shoulder injuries that severely affect his daily activities. [Demand Letter]. As a result, he has

demanded $10 million to resolve this matter. While Defendants dispute this, the amount in

controversy clearly exceeds $75,000.

        The removal is procedurally proper. The removal is timely. Further, all Defendants consent

to and join the removal of this action. "[A]ll defendants who have been properly joined and served

must join in or consent to the removal of the action" and "[i]f defendants are served at different

times, and a later-served defendant files a notice of removal, any earlier-served defendant may

consent to the removal even though that earlier-served defendant did not previously initiate or

consent to removal." 28 U.S.C. §1446(b)(2)(A); (C). As such, removal is proper.

        WHEREFORE Smith removes this action from the Circuit Court of the Twentieth Judicial

Circuit in and for Hendry County, Florida to the Fort Myers Division of the United States District

Court for the Middle District of Florida.



     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
                                                  Respectfully submitted,


                                                  /s/ Cameron W. Eubanks
                                                  Edward J. Briscoe
                                                  Fla. Bar No. 109691
                                                  Email: ebriscoe@fowler-white.com

                                                  Ira J. Gonzalez
                                                  Fla. Bar No. 92408
                                                  Email: igonzalez@fowler-white.com

                                                  Dane L. Stuhlsatz
                                                  Fla. Bar No. 1010881
                                                  Email: dstuhlsatz@fowler-white.com

                                                  Cameron W. Eubanks
                                                  Florida Bar No. 85865
                                                  Email: ceubanks@fowler-white.com

                                                  FOWLER WHITE BURNETT, P.A.
                                                  Brickell Arch, Fourteenth Floor
                                                  1395 Brickell Avenue
                                                  Miami, Florida 33131
                                                  Telephone: (305) 789-9200
                                                  Facsimile: (305) 789-9201




FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
                                        CERTIFICATE OF SERVICE

        I hereby certify that on December 30, 2019, the foregoing document was electronically

filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

being served this day on all counsel of record on the attached Service List in the manner specified,

either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

authorized manner for those counsel or parties who are not authorized to receive electronically

Notices of Electronic Filing.


                                                       /s/ Cameron W. Eubanks
                                                       Cameron W. Eubanks




SERVICE LIST

Michael S. Lotto, Esq.
The Ward Law Group, PL
7975 NW 154th Street
Suite 306
Miami Lakes, Florida 33016
Telephone (305) 209-0613
E-mail: pleadings@gwardlaw.com
litigation@gwardlaw.com
gward@gwardlaw.com

Counsel for Plaintiff




     FOWLER WHITE BURNETT P.A. • BRICKELL ARCH, 1395 BRICKELL AVENUE, 14TH FLOOR, MIAMI, FLORIDA 33131 • (305) 789-9200
